Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant’s argument regarding the objection to the specification has been fully considered and is persuasive. The objection to the specification is withdrawn in view of the argument and amendments.
Applicant’s argument regarding the rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Golden has been fully considered and is persuasive. Therefore, the rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Golden is withdrawn. Furthermore, the rejections of Claim 3 under 35 U.S.C. 103 over Golden in view of Ku, Claim 4 under 35 U.S.C. 103 over Golden and Ku in view of Dunham, Claims 5-7 under 35 U.S.C. 103 over Golden, Ku, and Dunham in view of Oskin, Claim 8 under 35 U.S.C. 103 over Golden in view of Selkee, Claims 10, 11, and 14 under 35 U.S.C. 103 over Golden in view of Okamoto, and Claims 12 and 13 under 35 U.S.C. 103 over Golden and Okamoto in view of Hossack are withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Golden is cited for teaching an intraluminal imaging device, ([0024]), comprising:
a) a flexible elongate shaft including a distal portion and a proximal portion, ([0026]), wherein the flexible elongate shaft is configured for insertion into a patient body ([0027]);
b) a distal tip, ([0028]), that comprises an imaging element, ([0032]), and is operably associated with the distal portion of the flexible elongate shaft (Fig. 1);
c) a control handle, ([0024]), coupled to the proximal portion of the flexible elongate shaft ([0032]), wherein the control handle includes:
i) a first actuator, ([0033]), configured to position the imaging element within the patient body ([0033]); and 
ii) a first frictional member, ([0033]), coupled to the first actuator and arranged to contact the first actuator, ([0033]),
	c) wherein the first actuator includes:
	i) a first pulley member, ([0034]), coupled to a first pair of pullwire segments, ([0035]), wherein the first pair of pullwire segments are coupled to the distal portion of the flexible elongate shaft ([0031]); and
	ii) a first actuation control member coupled to the first pulley member ([0034]), and configured to apply tension to the first pair of pullwire segments such that the imaging element and the distal portion of the flexible elongate shaft are deflected along a first plane ([0035]).
	Furthermore, Claim 9 was previously indicated as allowable subject matter, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art teaches pulley members, such as those in Yamakawa, where a wire pulley 50 is coaxially connected to a worm wheel (a drive gear) 52, by an anchoring member, as in Fig. 7. However, the anchoring member of Yamakawa is not disposed on an edge of the first pulley member. Furthermore, the prior art teaches at least one hole within the pulley member, such as that in Fig. 3 of Dunham, where element 154 passes through a singular hole in the center of the pulley. 
	However, the combination does not render the combination of limitations obvious, as there is no suggestion or teaching of a plurality of holes spaced radially apart on a side of the first pulley member opposite to the first post and the second post and wherein the first pair of pullwire segments are threaded through the plurality of holes and secured to the anchoring member.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-14 and 21-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793